Order dismissing report affirmed. This is an action of contract or tort for malpractice and negligence of an attorney at law in the handling of several legal matters for the plaintiff. The answer was a general denial and set up a release given by the plaintiff to the defendant. The defendant filed a declaration in sefioff for money owed him by the plaintiff for legal services. The action was tried before a judge of a District Court. The plaintiff filed thirty-four requests for rulings many of which were denied by the judge as inapplicable to facts as the judge found them. The judge made a finding for the defendant and for the plaintiff in set-off (the original defendant;. A report claimed by the plaintiff to the Appellate Division was dismissed and the plaintiff appealed. There was no error. The judge ruled that the release relied upon by the defendant was of no legal effect. Lanigan v. Scharton, 238 Mass. 468. At the trial there was evidence that the defendant acted as attorney for the plaintiff in seven cases. The judge heard evidence and in his report he considered each case separately. As to six of the cases he made a finding in substance that the defendant properly conducted himself according to Dunne v. Cunningham, 234 Mass. 332, and that he committed no breach of duty owed a client by an attorney. In the other case he found that the defendant, after collecting $239.50 for damages and costs in an action in which he represented the plaintiff, kept for himself a fee of $100 and $14.50 for expenses. He credited the balance of $125 to the account due him from the plaintiff for legal services. The judge found that the defendant erred in crediting this money to the amount due the defendant from the plaintiff but that such error did not amount to malpractice. He further found that in all other respects the defendant conducted himself in that case according to Dunne v. Cunningham, supra, and that he committed no breach of duty. We are of opinion that these findings of the judge are decisive of this case and make it unnecessary to consider the requests for rulings of the plaintiff. We deem it appropriate to say, however, that we have carefully reviewed the plaintiff’s requests for rulings and find no error of law in the denial of any of them.